Citation Nr: 9915071	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-47 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Guadalupe Lopez, Agent


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
March 1950 and from September 1950 to October 1951.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from an August 1997 decision of 
the Board of Veterans' Appeals (the Board).  In the August 
1997 decision the Board found that new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of an eye injury had not been submitted.  The Court 
vacated the August 1997 Board decision and remanded the 
matter to the Board for readjudication.  


FINDINGS OF FACT

1.  In November 1990, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of an eye 
injury.  

2.  Evidence added to the record since the November 1990 
Board decision consists of treatment reports for disability 
of the eyes shown many years after service.

3.  Evidence regarding an eye disability added to the record 
since the Board decision in November 1990 does not bear 
directly or substantially upon the issue at hand and is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the November 1990 decision wherein 
the Board declined to reopen the claim of entitlement to 
service connection for residuals of an eye injury is not new 
and material, and the claim for service connection is not 
reopened.  38 U.S.C. §§ 5108, 7104(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence before the Board in November 1990 when 
it declined to reopen the veteran's claim of entitlement to 
service connection for residuals of an eye injury included 
service medical records and a record of medical treatment 
after service that will be briefly summarized herein.

The veteran's distant vision was reported as 20/20 bilateral 
on a January 1949 medical examination for military service.  
In May 1949 he had vision complaints and bilateral vision of 
20/30 was reported.  He was treated in June 1949 for third 
degree burns of both eyelids sustained in an accident 
lighting a gas stove.  In July 1949 he was evaluated on 
several occasions for vision complaints that were reported to 
be interfering with his schooling.  

On one occasion the veteran reported blurred vision and 
photophobia and an examiner mentioned conjunctivitis and 
refractive error.  His visual acuity varied from 20/80 in 
both eyes to 20/40-20/70 in the right eye and 20/25 to 20/40 
in the left eye.  In August 1949 it was reported that he had 
worn glasses since age 11 and had been blind for several 
hours after a recent explosion.  A March 1950 separation 
examination reported 20/40 bilateral distant vision and it 
was mentioned that he had burned his face in 1949.  

On a September 1950 examination to reenter military service 
the veteran's distant vision was reported as 20/29 and 20/22 
and no eye defect was reported.  A July 1951 medical record 
reports that he was to have eyeglasses fitted.  The October 
1951 separation medical examination reported 20/40 bilateral 
distant vision corrected to 20/30 in both eyes and normal 
near vision.  No eye diagnosis was recorded in the summary of 
defects and diagnoses.  

In developing the veteran's claim for service connection for 
eye injury residuals filed in 1952, the RO obtained VA eye 
examinations in August and September 1952.  On the initial 
examination, an examiner reported mild residual scarring of 
the right eyelid without cosmetic defect, clear cornea and 
normal hyperopia with slightly microphtaline eyes.  Bilateral 
vision acuity of 20/50 unimproved was reported.  On 
reexamination in September it was reported that he had 20/40 
bilateral visual acuity and marked epicanthus that the 
examiner felt was probably the result of congenital partial 
amblyopia and slight refractive error.

Thereafter the veteran was referred outside of VA for an eye 
examination and in January 1953 that examiner reported 
compound hyperopic astigmatism and hyperopia of the left eye 
and bilateral amblyopia of undetermined etiology.  The 
corrected visual acuity was 20/40.  The examiner believed the 
veteran could see better than 20/40 from the appearance of 
his eyes but could not prove malingering.

After a review of the records, the RO in January 1953 denied 
service connection for an eye disorder finding that the 
veteran had a constitutional or developmental abnormality 
with amblyopia, astigmatism and hyperopia listed in the 
rating decision.  The veteran was notified of the 
determination in February 1953.  

The next pertinent communication from the veteran regarding 
the eyes was in 1970, and in response to an RO letter 
advising him of the need for new and material evidence, he 
submitted a report of recent eye examination that mentioned 
the burn sustained in service and vision complaints.  The 
examiner opined that the veteran had a genetic condition, 
Waardenburg's syndrome, and that nothing could be found to 
explain the veteran's loss of vision.  The veteran also 
submitted several lay statements and a medical statement 
noting complaints of headaches and vertigo.

The RO in October 1970 declined to reopen the claim and the 
veteran disagreed but did not complete an appeal after being 
furnished a statement of the case in June 1971.

The veteran again sought to establish service connection for 
an eye disability in 1979 with the submission of several lay 
statements and contemporaneous VA medical records.  The RO 
declined to reopen the claim in June 1980 and the Board in 
January 1981 denied service connection.  The Board found, in 
essence, that the veteran did not currently have any 
pathology of the eye compatible with post trauma residuals as 
evidenced by examination in 1970, and that refractive error 
noted after the eye injury was not considered a disability 
under the law.  

Thereafter in early 1981 the veteran submitted recent VA 
medical records encompassing a 1980 hospital admission with 
complaints including difficulty with night vision, and normal 
external and internal eye examination except for visual field 
constriction.  

The next pertinent communication from the veteran was in 1983 
accompanied by several lay statements dated in 1980, VA 
medical records dated earlier, and other more recent records 
that were unremarkable for the eyes.  The RO in September 
1984 declined to reopen the claim, and advised the veteran by 
letter dated in November 1984.  

In connection with a claim for VA pension benefits in 1987, 
the veteran submitted medical records showing a 1987 
hospitalization wherein was reported central retinal vein 
occlusion with visual acuity of 20/60 in the right eye and 
20/400 in the left eye.  His ocular history consisted of 
previous bilateral blepharoplasts with congenital tela 
canthus.  Diagnoses were ischemic type central retinal vein 
occlusion CRVO and cystoid macular edema.  During this 
admission he received argon laser panretinal photocoagulation 
(PRP) to the left eye.  Other contemporaneous VA medical 
records reported CRVO of the left eye.

The veteran in June 1989 sought to reopen his claim by 
submitting additional VA medical records showing ongoing 
observation for CRVO and cystoid macular edema, and several 
lay statements dated in 1980 and previously considered that 
recalled the history of eye injury.  The veteran also 
provided hearing testimony.  




The RO determination in August 1989 declining to reopen the 
claim was affirmed by the Board in November 1990.  

Additional VA medical records received in connection with an 
unrelated VA disability compensation claim adjudicated by the 
RO in early 1992 showed ongoing eye treatment and noting as 
recorded in 1989 decreased visual acuity secondary to retinal 
vein occlusion.  In 1990 and 1991 CRVO and cystoid macular 
edema were reported.  

The veteran reported the award of Social Security 
Administration (SSA) retirement benefits in early 1994.

The veteran in June 1996 sought to reopen his claim for 
service connection for residuals of an eye injury with the 
submission of duplicates of service medical records 
previously considered and variously dated VA and Board 
documents that had been issued in connection with previous 
adjudication determinations in the claim. 

The representative in December 1998 provided written argument 
indicating that a VA physician had advised the veteran that 
his visual loss was the result of the eye injury in service.

In response to Board correspondence in March 1999 inviting 
the submission of additional evidence or argument, the 
appellant's representative filed a brief with VA outpatient 
records dated in November 1998.  In the written argument it 
was asserted the VA report verified that the veteran's 
decreased visual acuity was not due to normal progression 
(cataracts) but due to burns to the veteran's eyes caused by 
inservice injury.  

The November 1998 VA outpatient records showed that the 
veteran had lost vision in the left eye in 1986 from 
undetermined etiology and that the current impression was 
atrophy of both eyes.  It was reported in the assessment that 
he had visually significant cataract in the right eye, 
refractive error and finger counting ability at one foot in 
the left eye status post "PRP" stable.  It was again noted 
that the veteran recalled that he had an explosion to the 
face and eye and was not able to see well afterwards.


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).




The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

The veteran seeks to reopen his claim for service connection 
for residuals of an eye injury that was most recently the 
subject of a final Board decision in November 1990.  When a 
claim is finally denied by the Board, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).

Review of the Board's findings of fact in the November 1990 
decision shows, in essence, that it found evidence regarding 
an eye disorder submitted since a 1981 Board decision was 
either cumulative or referred to more recent eye problems not 
linked to service and that refractive error as a 
developmental abnormality was not subject to service 
connection.  

Regarding an eye disability, the Board noted in its decision 
that the service medical records showed a burn injury to eye 
lids but no presence of an eye disability or abnormality as a 
chronic residual of the injury in service and that the CRVO 
and cystoid macular edema of the left eye was not shown until 
many years after service and not linked to service.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board notes that the Court recently announced a three 
step test with respect to new and material cases that 
modifies the adjudication framework.  Under the new Elkins 
test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. at 15 (U.S. Vet. 
App. Feb. 17, 1999).

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding residuals of an eye 
injury to warrant reopening the veteran's claim for service 
connection.  The specified basis of the Board's 1990 denial 
is not changed materially by the additional evidence showing 
ongoing treatment for essentially the same eye disorders 
shown previously and not linked to service then or in the 
more recent treatment records.  

The evidence recently received from the representative and of 
which initial consideration by the RO was waived is 
essentially cumulative of earlier evidence and does nothing 
to establish the onset of any current eye disability during 
service.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim.  The additional 
evidence regarding an eye disability is cumulative thereby 
failing the first test.  It does not offer any additional 
evidence on that issue of value to the matter at hand.  

The Board must point out that the 1998 VA report submitted 
merely recites a history of eye injury in service but does 
not include any comment from the examiner that the current 
eye disability is linked to service.  Although the 
representative argues otherwise, the Board is unable to agree 
with that interpretation of the record.  There is nothing 
observed from a liberal reading of the examiner's report that 
could be arguably interpreted as favorable to the claim.  In 
addition, there is nothing in the representative's 
presentation suggesting that other records exist that include 
the favorable nexus opinion.  The representative appears to 
rely solely on the report provided.  The Board observes that 
no argument has been made that SSA considered records 
relevant to the claim.

Although the Court order remanding the case mentioned hearing 
testimony as having been submitted in connection with the 
claim to reopen, the record does not show that.  The most 
recent hearing was conducted in early 1990 and the Board 
considered the testimony when it reviewed the claim later in 
1990.  

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, being duplicative or cumulative.  
The specified basis of the Board's 1990 denial is not changed 
materially by the additional evidence showing ongoing 
treatment for eye disability shown previously and not linked 
to service then or in the more recent treatment records.  

A singular reference to cataract several decades after 
service may be new, but viewed in the context of other 
evidence, is in no way material to the issue at hand.  Thus, 
the evidence is essentially cumulative of earlier evidence.  
As such it is not so significant that it must be considered 
in order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  This includes the evidence added since the Board 
decision in 1997 that included a written presentation by the 
appellant's representative and a medical evaluation from 1998 
that shows only currently diagnosed disability of the eye but 
offers no opinion linking the disorder to service.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of 
an eye injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for residuals of an 
eye injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

